Title: New York Assembly. Remarks on an Act for Raising Certain Yearly Taxes Within This State, [17 February 1787]
From: 
To: 


[New York, February 17, 1787]
On motion of Mr. Taylor, the house went into a committee of the whole, on the Tax bill.…
Mr. Hamilton observed that as the present bill exhibited a new system of taxation, it might be proper to enter into some explanation of its principles. It was agreed on all hands, that the system heretofore in use was full of defects; both in the view of equality among individuals and of revenue to the state. From the legislature to the assessors, all was conjecture and uncertainty. To begin with the legislature, what criterion could any man possibly have by which to estimate the relative abilities of the several counties; for his part, he had thought maturely of the subject, but could find none. The whole must be either a business of honest guessing, or interested calculations of county convenience, in which each member would endeavour to transfer the burden from his county to another. The same thing must happen in the sub-divisions among the districts by the supervisors; and in a still more striking manner in the apportionment of the tax to individuals by the assessors. How can they possibly ascertain the comparative abilities of individuals?—appearances more than realities must govern. The merchant or factor who has a large store of goods, for which perhaps he owes more than the amount, will pay much more than a man of less apparent gains, though ten times as much property. This he mentioned by way of example. The same thing happened among other orders of the society. To-day an assessor, my friend, taxes me at ten pounds. Tomorrow one less my friend will tax me four times the sum. Infinite differences must happen from the different degrees of judgement men possess, from their different biasses and inclinations—a great inequality results, and all is uncertainty.
Theoretical and practical financiers have agreed in condemning the arbitrary in taxation. By the arbitrary, is meant the leaving the amount of the tax to be paid by each person, to the discretion of the officers employed in the management of the revenue. It is indeed another word for assesment, where all is left to the discretion of the assessors.
The English writers have justly boasted the superiority of their system over that of France, and some other countries; because little or nothing is left to the discretion of the officers of the revenue. And the ablest observers among the French, have acknowledged the advantage. The celebrated Mr. Neckar, in a late publication has taken particular notice of this circumstance. The opinion of that statesman, who conducted the finances of France for several years, and during the most critical periods of the late war, with infinite ability and success, is a most respectable authority in a matter of this kind. And his opinions as a philosopher and philanthropist, are equally respectable. These had no small share in his disapprobation of a practice, which puts one citizen so much in the power of another.
He would not say that the practice was contrary to the provisions of our constitution; but it was certainly repugnant to the genius of our government. What is the power of the supervisors and assessors, but a power to tax in detail, while the legislature taxes in gross? Is it proper to transfer so important a trust from the hands of the legislature to the officers of the particular districts?
Equality and certainty are the two great objects to be aimed at in taxation.
The present bill does not pretend to reach absolute equality. This is impossible. No human plan can attain it. The variety of circumstances to be taken into the calculation, are too complicated to be comprised in any scheme that could be devised.
But the principles of the present bill will approach much nearer to equality than the former system; and it will have the great advantage of certainty. It leaves nothing to discretion. Every man can himself estimate what he has to pay, without being dependent on the caprices, the affections, or the enmities of another.
The bill in its present form, is but an imperfect sketch. It is in the power of the committee to make it better. No doubt the combined wisdom of the house will improve it. The land tax in particular, may require great alterations. He had not been able to satisfy himself on this part of the plan. All was of course submitted to the discretion of the committee.

One thing only was clear; that we could not fall upon a worse system than the present. Any change would be for the better; and time and experience would mature and meliorate it.
